Name: Council Regulation (EC) No 1294/1999 of 15 June 1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY) and repealing Regulations (EC) No 1295/98 and (EC) No 1607/98
 Type: Regulation
 Subject Matter: international affairs;  free movement of capital;  financing and investment;  political geography
 Date Published: nan

 Avis juridique important|31999R1294Council Regulation (EC) No 1294/1999 of 15 June 1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY) and repealing Regulations (EC) No 1295/98 and (EC) No 1607/98 Official Journal L 153 , 19/06/1999 P. 0063 - 0082COUNCIL REGULATION (EC) No 1294/1999of 15 June 1999concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY) and repealing Regulations (EC) No 1295/98 and (EC) No 1607/98THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301;Having regard to Common Position 98/326/CFSP of 7 May 1998 defined by the Council on the basis of Article J.2 of the Treaty on European Union concerning the freezing of funds held abroad by the Governments of the Federal Republic of Yugoslavia (FRY) and the Republic of Serbia(1), Common Position 98/374/CFSP of 8 June 1998 defined by the Council on the basis of Article J.2 of the Treaty on European Union concerning the prohibition of new investment in Serbia(2), as well as to Common Position 1999/318/CFSP of 10 May 1999 adopted by the Council on the basis of Article 15 of the Treaty on European Union concerning additional restrictive measures against the Federal Republic of Yugoslavia(3),Having regard to the proposal from the Commission;Whereas:(1) The continued violation by the Governments of the Federal Republic of Yugoslavia and the Republic of Serbia of the relevant United Nations Security Council resolutions and the pursuance of extreme and criminally irresponsible policies, including repression against citizens, constitute serious violations of human rights and international humanitarian law;(2) An extension of the scope of the present legal framework concerning the freezing of funds held abroad by the Governments of the Federal Republic of Yugoslavia and the Republic of Serbia, and concerning the prohibition of new investment in the Republic of Serbia will significantly increase the pressure on those governments;(3) Therefore, the scope of the provisions of this legal framework should be extended to cover certain assets, other than funds and financial resources, which may generate funds or other financial resources for the governments concerned, and to cover companies, undertakings, institutions and entities owned or controlled by those governments, as well as persons acting for or on behalf of those governments, as well as the acquiring or extending of a participation in, ownership of or control of real estate or companies, undertakings, institutions or entities which are owned or controlled by the Government of the Federal Republic of Yugoslavia or of the Republic of Serbia;(4) The measures contained in this Regulation should be proportionate to the objectives pursued by the Council with regard to the Kosovo crisis and the measures should not lead to severe damage to the interests of the Community;(5) There is a need to provide for certain specific exemptions;(6) A procedure should be laid down for amending the Annexes to this Regulation and for granting specific authorisations to avoid serious damage to industry, companies or the interests of the Community;(7) Circumvention of this Regulation should be countered by an adequate system of information, and where appropriate, remedial measures, including additional Community legislation;(8) Competent authorities of the Member States should, where necessary, be empowered to ensure compliance with this Regulation;(9) It is desirable that sanctions for violations of the provisions of this Regulation can be imposed as of the date of entry into force of this Regulation;(10) There is a need for the Commission and Member States to inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation;(11) For reasons of transparency and simplicity the main provisions of Council Regulations (EC) No 1295/98(4) and No 1607/98(5) have been incorporated into this Regulation, and, therefore those Regulations can be repealed,HAS ADOPTED THIS REGULATION:Article 1For the purpose of this Regulation:1. Government of the FRY means: the Government of the Federal Republic of Yugoslavia, at any level, its agencies, bodies or organs, and companies, undertakings, institutions and entities owned or controlled by that Government, including all financial institutions and State-owned and socially-owned entities organised in the Federal Republic of Yugoslavia as of 26 April 1999, any successors to such entities, and their respective subsidiaries and branches, wherever located, and any persons acting or purporting to act for or on behalf of any of the foregoing;2. Government of the Republic of Serbia means: the Government of the Republic of Serbia, at any level, its agencies, bodies or organs, and companies, undertakings, institutions and entities owned or controlled by that Government, including all financial institutions and State-owned and socially-owned entities organised in the Republic of Serbia as of 26 April 1999, any successors to such entities, and their respective subsidiaries and branches, wherever located, and any persons acting or purporting to act for or on behalf of any of the foregoing;3. Funds means: financial assets and economic benefits of any kind, including, but not necessarily limited to, cash, cheques, claims on money, drafts, money orders and other payment instruments; deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures, derivatives contracts; interest, dividends or other income on or value accruing from or generated by assets; credit, right of set-off, guarantees, performance bonds or other financial commitments; letters of credit, bills of lading, bills of sale; documents evidencing an interest in funds or financial resources, and any other instrument of export-financing;4. Freezing of funds means: preventing any move, transfer, alteration, use of or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the use of the funds, including portfolio management;5. Owning a company, undertaking, institution or entity means: being in possession of 50 % or more of the proprietary rights of a company, undertaking, institution or entity or having a majority interest therein;6. Controlling a company, undertaking, institution or entity means any of:(a) having the right to appoint or remove a majority of the members of the administrative, management or supervisory body of a company, undertaking, institution or entity;(b) having appointed solely as a result of the exercise of one's voting rights a majority of the members of the administrative, management or supervisory bodies of a company, undertaking, institution or entity who have held office during the present and previous financial year;(c) controlling alone, pursuant to an agreement with other shareholders in or members of a company, undertaking, institution or entity, a majority of shareholders' or members' voting rights in that company, undertaking, institution or entity;(d) having the right to exercise a dominant influence over a company, undertaking, institution or entity, pursuant to an agreement entered into with that company, undertaking, institution or entity, or to a provision in its Memorandum or Articles of Association, where the law governing that company, undertaking, institution or entity permits its being subject to such agreement or provision;(e) having the power to exercise the right to exercise a dominant influence referred to at (d), without being the holder of that right;(f) having the right to use all or part of the assets of a company, undertaking, institution or entity;(g) managing a company, undertaking, institution or entity on a unified basis, while publishing consolidated accounts;(h) sharing jointly and severally the financial liabilities of a company, undertaking, institution or entity, or guaranteeing them.Article 21. Any person listed in Annex I to this Regulation shall be deemed to be a person acting or purporting to act for or on behalf of the Government of the FRY or the Government of the Republic of Serbia.2. Companies, undertakings, institutions or entities, located, registered or incorporated outside the territory of the Federal Republic of Yugoslavia and listed in Annex II to this Regulation, shall be deemed to be owned or controlled by the Government of the FRY or the Government of the Republic of Serbia.3. In cases where a natural or legal person holds or acquires well-founded evidence that a person, company, undertaking, institution or entity is covered by the definitions of Governments of the FRY or Government of the Republic of Serbia but does not appear on the lists of Annexes I or II, such person shall, before entering into any commercial transaction or activity covered by Articles 3, 4, 5 or 7 with that person, undertaking, institution or entity, submit the evidence to the competent authorities of the Member States listed in Annex III. The competent authorities will examine all evidence made available to them. If the competent authorities consider the evidence made available as insufficient and are not able to confirm in writing within five working days after the said submission that the intended transaction or activity is prohibited under this Regulation, the transaction or the activity will not constitute a violation of this Regulation.Article 3Except as permitted under the provisions of Articles 7 and 8:1. All funds held outside the territory of the Federal Republic of Yugoslavia and belonging to the Government of the FRY and/or to the Government of the Republic of Serbia shall be frozen.2. No funds shall be made available, directly or indirectly, to or for the benefit of, either or both, those Governments.Article 41. It shall be prohibited to acquire any new or extend any existing participation in, ownership of or control of real estate, a company, undertaking, institution or entity:- located, registered or incorporated within the Republic of Serbia, or- wherever else located, registered or incorporated, and owned or controlled by the Government of the FRY or the Government of the Republic of Serbia,in exchange or not, for the supply or provision of tangible or intangible goods, services or technology (including patents), capital, debt relief or other financial resources.2. It shall also be prohibited to engage in or continue activities facilitating, promoting or otherwise enabling the acquisition or extension of a participation in, ownership of or control over such real estate, companies, undertakings, institutions or entities.Article 51. The participation, knowingly and intentionally, in related activities, the object or effect of which is, directly or indirectly, to circumvent the provisions of Articles 3 and 4 shall be prohibited.2. Any information that the provisions of this Regulation are being, or have been circumvented shall be notified to the competent authorities of the Member States as listed in Annex III and/or the Commission.Article 6Without prejudice to the Community rules concerning confidentiality and to the provisions of Article 284 of the Treaty, the competent authorities of the Member States shall have the power to require banks, other financial institutions, insurance companies, and other bodies and persons to provide all relevant information necessary for ensuring compliance with this Regulation.Article 71. Article 3 shall not apply to funds exclusively used for the following purposes and on the following conditions:(a) Payment of current expenses, including salaries of local staff, of embassies, consular posts or diplomatic missions of the Government of the Federal Republic of Yugoslavia or the Government of the Republic of Serbia within the Community;(b) Transfers from the Community to natural persons resident in the Federal Republic of Yugoslavia of social security or pension payments as well as the transfer of other payments to protect entitlements in the area of social insurance where these transfers are made into separate bank accounts established exclusively for this purpose and where the private recipient has immediate access to the funds in the convertible currency thus transferred;(c) Payments of taxes, compulsory insurance premiums and fees for public utility services such as gas, water, electricity and telecommunications to be paid in the Community by persons, companies, undertakings, institutions or entities listed in Annexes I and II and resident or located or registered or incorporated within the Community;(d) Payments of normal salaries, including compulsory redundancy payments, except bonuses and other irregular payments by companies, undertakings, institutions or entities listed in Annex II and located or registered or incorporated within the Community to employees employed at the date of entry into force of this Regulation by these companies, undertakings, institutions or entities, on the condition:(i) that such salaries are paid into accounts held with banks or financial institutions within the Community, and(ii) that the salary of each employee is at the rate applicable during the six months preceding the date of entry into force of this Regulation without prejudice to salary increases obtained in collective bargaining agreements, and(iii) in case of replacement of any employee that the new employee is paid at the same rate of salary as that of the employee being replaced;(e) Payments related to projects in support of democratisation, humanitarian and educational activities and independent media carried out by the Community and/or the Member States.2. Article 3(2) shall not apply to:(a) Payments in cash in Yugoslav dinars or any of the currencies of the Member States, in denominations to the value of no more than EUR 150, within the territory of the Republic of Yugoslavia;(b) Payments of debts due to the Government of the FRY or the Government of the Republic of Serbia incurred before the entry into force of this Regulation (with the exception of bank guarantees, performance bonds, bid bonds and similar instruments), and the execution of payment orders received from outside the Community, on the condition that these payments are made into frozen accounts held by those Governments with bank or financial institutions within the Community;(c) Payments for essential transit services provided by the Federal Republic of Yugoslavia and Serbia on the condition that provision of these services takes place at the average rate applicable during the six months before the entry into force of this Regulation and applied on a non-discriminatory basis.3. Notwithstanding Articles 4 and 3(2), the acquisition of new or the extension of existing participation in, or ownership of, or control of real estate located in the Community shall be allowed only if the transaction meets the following conditions:(a) the payment for the acquisition or extension of the participation, ownership or control is made into a separate frozen account held by the former owner of the real estate with a bank or financial institution within the Community;(b) the price at which the participation in, ownership of or control of the real estate concerned is acquired or extended is in conformity with the value as determined by an appropriately authorised independent valuer;(c) the seller of the ownership of, control of or participation in the real estate is a legal person listed in Annex II;(d) the said seller does not hold or has no access to other funds;(e) the purpose of the sale is solely to acquire funds to cover expenses mentioned under paragraph (1) above.4. For any payment made under paragraphs 1, 2 and 3, conclusive evidence of the fulfilment of the conditions and the purposes shall be kept available for one year for inspection by the competent authorities listed in Annex III.Article 81. In accordance with the provisions of Article 9, the Commission shall be empowered:(a) to amend Annexes I and II;(b) to grant authorisations, if not granting an authorisation would cause serious damage to industry, companies or the interests of the Community:(i) to unfreeze funds or make funds available for the benefit of the Government of the FRY or the Government of the Republic of Serbia;(ii) to acquire or extend a participation in, ownership of or control over real estate, a company, undertaking, institution or entity referred to in Article 4.2. Any request by a legal or natural person for an authorisation referred to in paragraph 1 (b), or for an amendment of Annexes I or II, shall be made to the Commission through the appropriate competent authorities of the Member States, listed in Annex III.3. For the purposes of implementing this Regulation, the Commission shall be empowered, on the basis of information supplied by Member States, to amend Annex III.Article 91. For the purposes of the implementation of Article 8(1) and (2), the Commission shall be assisted by the Committee composed of the representatives of the Member States and chaired by the representative of the Commission, established under Council Regulation (EC) No 2271/96(6), in accordance with the following provisions.2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The Committee shall deliver the opinion on the draft within a time limit, which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 205 (2) of the Treaty in the case of decisions, which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3. (a) The Commission shall adopt measures which shall apply immediately.(b) However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event:- the Commission shall defer application of the measures which it has decided for 10 working days from the date of such communication,- the Council, acting by a qualified majority, may take a different decision within the time-limit referred to in the preceding indent.Article 10The Committee referred to in Article 9 may examine technical questions concerning the application of this Regulation, which may be raised either by the chairman or by a representative of a Member State.Article 11The Commission and the Member States shall inform each other of the measures taken under this Regulation and supply each other with the relevant information at their disposal in connection with this Regulation, in particular information received in accordance with Articles 2, 5, 6 and 8, and in respect of violation and enforcement problems or judgments handed down by national courts.Article 12Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive.Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed shall be those determined by the Member States in accordance with Article 6 of Regulation (EC) No 1295/98 or Article 3 of Regulation (EC) No 1607/98.Article 13Regulations (EC) No 1295/98 and No 1607/98 shall be repealed.Article 14This Regulation shall apply:- within the territory of the Community including its airspace,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any person elsewhere who is a national of a Member State,- to any body which is incorporated or constituted under the law of a Member State.Article 15This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 15 June 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 143, 14.5.1998, p. 1.(2) OJ L 165, 10.6.1998, p. 1.(3) OJ L 123, 13.5.1999, p. 1.(4) OJ L 178, 23.6.1998, p. 33.(5) OJ L 209, 25.7.1998, p. 16.(6) OJ L 209, 25.7.1998, p. 16.ANNEX IPersons acting or purporting to act for or on behalf of the Governments of the Federal Republic of Yugoslavia (FRY) or the Republic of Serbia>TABLE>ANNEX IICompanies, undertakings, institutions or entities owned or controlled by the Governments of the Federal Republic of Yugoslavia or the Republic of Serbia (not located in the Federal Republic of Yugoslavia)AustriaASSOCIATED BELGRADE BANK (a.k.a. BEOBANKA d.d.; a.k.a. BEOGRADSKA BANKA d.d.; a.k.a. UDRUZENA BEOGRADSKA BANKA), Landestrasser-HauptstraÃ e 1/III, 1030 Vienna, AustriaBANK FOR FOREIGN TRADE AD (a.k.a. JUGOBANKA; a.k.a. JUGOBANKA d.d.; a.k.a. YUGOBANKA), Argentinenstrasse 22/II/4-11, 1040 Vienna, AustriaBEOBANKA d.d. (a.k.a. ASSOCIATED BELGRADE BANK; a.k.a. BEOGRADSKA BANKA d.d.; a.k.a. UDRUZENA BEOGRADSKA BANKA), Landestrasser-HauptstraÃ e 1/III, 1030 Vienna, AustriaBEOGRADSKA BANKA d.d. (a.k.a. ASSOCIATED BELGRADE BANK; a.k.a. BEOBANKA d.d.; a.k.a. UDRUZENA BEOGRADSKA BANKA), Landestrasser-HauptstraÃ e 1/III, 1030 Vienna, AustriaCINEX, SingerstraÃ e 2/8, 1010 Vienna, AustriaCOMBICK GMBH, Neuer Markt 1, 1010 Vienna, AustriaCOOPEX, Vienna, AustriaIMPEXPRODUKT, WipplingerstraÃ e 36, 1010 Vienna, AustriaINEX AG, Schottengasse 4/17, 1010 Vienna, AustriaINEX-INTEREXPORT, Vienna, AustriaINEX PETROL AG, Karntner Ring 17/15, A-1010 Vienna, AustriaJUGOBANKA (a.k.a. BANK FOR FOREIGN TRADE AD; a.k.a. JUGOBANKA d.d.; a.k.a. YUGOBANKA), ArgentinenstraÃ e 22/II/4-11, 1040 Vienna, AustriaMETALL UND STAHL HANDELS GMBH, Seilergasse 14, 1010 Vienna, AustriaRUDIMEX GMBH, Landstrasser HauptstraÃ e 1/3-25, 1030 Vienna, AustriaUDRUZENA BEOGRADSKA BANKA (a.k.a. ASSOCIATED BELGRADE BANK; a.k.a. BEOBANKA d.d.; a.k.a. BEOGRADSKA BANKA d.d.) Landestrasser-Hauptstrasse 1/III, 1030 Vienna, AustriaYUGOBANKA (a.k.a. BANK FOR FOREIGN TRADE AD; a.k.a. JUGOBANKA; a.k.a. JUGOBANKA d.d.), ArgentinenstraÃ e 22/II/4-11, 1040 Vienna, AustriaYUGOTOURS-REISEN GMBH, KÃ ¤rntnerstraÃ e 26, Vienna, AustriaYUNIVERSAL, Singer StraÃ e 2/15, 1010 Vienna, AustriaBelgium-DenmarkJUGOSKANDIA A.B., Noerrebrogade 26, 2200 Copenhagen N, DenmarkYUGOTOURS, Noerrebrogade 26, 2200 Copenhagen N, DenmarkFinland-FranceBANQUE FRANCO YOUGOSLAVE, Paris, FranceGermanyNAP-COMBICK Ã L GMBH, Berliner StraÃ e 44, 60311 Frankfurt am Main 1, GermanyGreece-ItalyCENTROCOOP ITALIANA, c/o Intex Srl., Via Della Greppa 4, 34100 Trieste, Italy (branch office)CENTROCOOP ITALIANA, Via Vitruvio 43, 20124 Milan, ItalyCENTROPRODUCT, ROME (a.k.a. YUGOTOURS), Via Bissolati 76, 00187, Rome, ItalyCENTROPRODUCT S.R.L. (a.k.a. YUGOTOURS), Via Agnello 2, 20121 Milan, ItalyCENTROPRODUCT, BARI (a.k.a. YUGOTOURS), Via Principe Amedeo 25, 70121 Bari, ItalyCENTROPRODUCT, TRIESTE, Via Fabio Filzi 10, Trieste, ItalyINEX TOURS INTERNATIONAL SRL, Via Vittore Pisani, 20124 Milan, ItalyINLIT SRL, V. le Vittorio Veneto 24, 20124 Milan, ItalyITALKOPRODUCT, Piazza Cavour 3, 20121 Milan, ItalyJOINT REPRESENTATIVE OFFICE OF YUGOSLAV BANKS, Piazza Santa Maria Beltrade 2, 20121 Milan, ItalyMETALIA S.R.L., Via Vittore Pisani 14, 20124 Milan, ItalyPROITAL S.R.L., Filiale di Trieste, 34122 Trieste, ItalyPROITAL S.R.L., Via Napo Torriani 3L/I, Milan, ItalySIMPO SRL, Bassano Del Vialle dele Fosse 30, Grappa, ItalyYUGOTOURS (a.k.a. CENTROPRODUCT, ROME), Via Bissolati 76, 00187, Rome, ItalyYUGOTOURS (a.k.a. CENTROPRODUCT S.R.L.), Via Agnello 2, 20121 Milan, ItalyYUGOTOURS (a.k.a. CENTROPRODUCT, BARI), Via Principe Amedeo 25, 70121 Bari, ItalyNetherlands-Spain-SwedenASSOCIATED BELGRADE BANK (a.k.a. BEOBANKA d.d.; a.k.a. BEOGRADSKA BANKA d.d.; a.k.a. UDRUZENA BEOGRADSKA BANKA), Kungsgaten 32/VI, P.O. Box 7592, 10393 Stockholm, SwedenBANK FOR FOREIGN TRADE AD (a.k.a. JUGOBANKA; a.k.a. JUGOBANKA d.d.; a.k.a. YUGOBANKA), Kungsgatan 55/3, 11122 Stockholm, SwedenBEOBANKA d.d. (a.k.a. ASSOCIATED BELGRADE BANK; a.k.a. BEOGRADSKA BANKA d.d.; a.k.a. UDRUZENA BEOGRADSKA BANKA), Kungsgaten 32/VI, P.O. Box 7592, 10393 Stockholm, SwedenBEOGRADSKA BANKA d.d. (a.k.a. ASSOCIATED BELGRADE BANK; a.k.a. BEOBANKA d.d.; a.k.a. UDRUZENA BEOGRADSKA BANKA), Kungsgaten 32/VI, P.O. Box 7592, 10393 Stockholm, SwedenJUGOBANKA (a.k.a. BANK FOR FOREIGN TRADE AD; a.k.a. JUGOBANKA d.d.; a.k.a. YUGOBANKA), Kungsgatan 55/3, 11122 Stockholm, SwedenUDRUZENA BEOGRADSKA BANKA (a.k.a. ASSOCIATED BELGRADE BANK; a.k.a. BEOBANKA d.d.; a.k.a. BEOGRADSKA BANKA d.d.) Kungsgaten 32/VI, P.O. Box 7592, 10393 Stockholm, SwedenYUGOBANKA (a.k.a. BANK FOR FOREIGN TRADE AD; a.k.a. JUGOBANKA; a.k.a. JUGOBANKA d.d.), Kungsgatan 55/3, 11122 Stockholm, SwedenUnited KingdomAVALA SHIPPING COMPANY LTD (02423604)AVIATION TRADE INTERNATIONAL LTD (previously Yugomart) (02020698)AY BANK LIMITEDB.S.E. TRADING LIMITED (00459589)BYE LTD (00503090)CENTROCOOP LTD (00963335)COMMERCE TRADE AGENCY LTD (02597627)FINCO (London) LTD (02701097)INEC ENGINEERING CO. LTD (00912641)KJL (London) LTD (02686224)METALCHEM INTERNATIONAL LTD (00915116)PETRO COMMERCE LTD (02592138)PILGRIM TOURS LTD (00519807)RUDEX INTERNATIONAL LTD (02426740)THRIFTFINE LTD (02608512)UNION ENGINEERING (UK) LTD (02509159)YUGOTOURS LTD (02778361)YUNIVERSAL LTD (02107573)ANNEXE IIIList of competent authorities referred to in Articles 2(3), 5(2) 7(4) and 8(2)BELGIUMMinistÃ ©re des financesTrÃ ©sorerieavenue des Arts 30 B - 1040 Bruxelles Fax (32-2) 233 75 18DENMARKDanish Agency for Trade and Industry Tagensvej 137 DK - 2200 Copenhagen N Tel. (45) 35 86 86 86 Fax (45) 35 86 86 87GERMANYLandeszentralbank in Baden-WÃ ¼rttemberg Postfach 10 60 21 70049 Stuttgart Tel. 07 11/9 44 - 11 20/21/23 Fax. 07 11/9 44 - 19 06Landeszentralbank in Freistaat Bayern 80291 MÃ ¼nchen Tel. 0 89/280 89 - 32 64 Fax. 0 89/28 89 - 38 78Landeszentralbank in Berlin und Brandenburg Postfach 11 01 60 10831 Berlin Tel. 0 30/34 75/11 10/15/20 Fax. 0 30/34 75/11 90Landeszentralbank in der Freien Hansestadt Hamburg, in Mecklenburg-Vorpommern und Schleswig-Holstein Postfach 57 03 48 22772 Hamburg Tel. 0 40/37 07/66 00 Fax. 0 40/37 07 - 66 15Landeszentralbank in Hessen Postfach 11 12 32 60047 Frankfurt am Main Tel. 0 69/23 88 - 19 20 Fax. 0 69/23 88 - 19 19Landeszentralbank in der Freien Hansestadt Bremen in Niedersachsen und Sachsen-Anhalt Postfach 2 45 30002 Hannover Tel. 05 11/30 33 - 27 23 Fax. 05 11/30 33 - 27 30Landeszentralbank in Rheinland-Pfalz und im Saarland Postfach 10 11 48 Tel. 02 11/8 74 - 23 73/31 59 Fax. 02 11/8 74 - 23 78Landeszentralbank in Freistaaten Sachsen und ThÃ ¼ringen Postfach 90 11 21 04103 Leipzig Tel. 03 41/8 60 - 22 00 Fax. 03 41/8 60 - 23 89BundesausfuhramtReferat 214Postfach 51 60 65726 Eschborn Tel. 0 61 96/9 08 - 0 Fax. 0 61/96/9 08 - 4 12GREECEMinistry of National EconomySecretariat-General for International Economic RelationsDirectorate-General for External Economic and Trade RelationsDirector Th. Vlassopoulos Ermou and Kornarou 1 GR - 105 63 Athens Tel. (31) 32 86 401-3 Fax (31) 32 86 404SPAINDirecciÃ ³n General de PolÃ ­tica Comercial e Inversiones ExterioresSubdirecciÃ ³n General de GestiÃ ³n de las Transacciones con el Exterior(Ministerio de EconomÃ ­a y Hacienda)Po de la Castellana, 162 - Planta 9 E - 28046 Madrid Tel. (00-34) 91 583 74 00 Fax (00-34) 91 583 55 09DirecciÃ ³n General del Tesoro y PolÃ ­tica FinancieraSubdirecciÃ ³n General de InspecciÃ ³n y Control de Movlmientos de Capitales(Ministerio de EconomÃ ­a y Hacienda)Pl. de Jacinto Benavente, 3 E - 28071 Madrid Tel. (34) 91 360 45 88 Fax (34) 91 583 52 14FRANCEMinistÃ ©re de l'Ã ©conomie, des finances et de l'industriedirection du TrÃ ©sorBureau E1139, rue du Bercy F - 75572 Paris - Cedex 12 S.P.IRELAND>TABLE>ITALYMinistero del Commercio estero - RomaGabinettoTel. (39-6) 59 93 23 10 Fax (39-6) 59 64 74 94LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ©resDirection des relations Ã ©conomiques internationales et de la coopÃ ©rationBP 1602 L - 1016 LuxembourgNETHERLANDSMinisterie van FinanciÃ «nDirectie Wetgeving, Juridische en Bestuurlijke ZakenPostbus 20201 NL - 2500 EE Den Haag Tel. (31-70) 342 82 27 Fax (31-70) 342 79 05AUSTRIABundesministerium fÃ ¼r wirtschaftliche AngelegenheitenAbteilung II/A/2Landstrasser HaupstraÃ e 55-57 A - 1030 WienÃ sterreichische Nationalbank Otto Wagnerplatz 3 A - 1090 Wien Tel. (43 1) 40 420PORTUGALMinistÃ ©rio das FinanÃ §asDirecÃ §Ã £o Geral dos Assuntos Europeus e RelaÃ §Ã µes InternacionaisAvenida Infante D. Henrique, n.o 1, C 2.o P - 1100 - Lisboa Tel. (351-1) 882 32 40/47 Fax (351-1) 882 32 49 E-mail. dgaeri@mfinancas,mailpac.ptFINLAND/SUOMIUlkoasiainministeriÃ ¶ PL 176 SF - 00161 HelsinkiUtrikesministeriet PB 176 SF - 00161 HelsingforsSVERIGERiksÃ ¥klageren Box 16370 S - 103 27 Stockholm Tel. (46 8) 453 66 00 Fax (46 8) 453 66 99RegeringskanslietUtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tel. (46 8) 405 10 00 Fax (46 8) 723 11 76UNITED KINGDOMBank of EnglandSanctions Emergency UnitLondon EC2R 8AH Tel. (44-171) 601 46 07 Fax (44-171) 601 43 09